Citation Nr: 1454587	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for bilateral pes planus. 

3.  Entitlement to service connection for hammer toes of the left foot. 

4.  Entitlement to service connection for hammer toes of the right foot.

5.  Entitlement to service connection for a left knee disability, to include as secondary to hammer toes of the left foot.  

6.  Entitlement to service connection for a right knee disability, to include as secondary to hammer toes of the right foot.  

7.  Entitlement to service connection for residual gynecological issues due to miscarriages.  

8.  Entitlement to service connection for bilateral tinnitus.  

9.  Entitlement to service connection for a back disability. 
  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service the United States Navy from September 1985 to February 1986, with additional, but unverified, periods of active duty for training (ACDUTRA) thereafter through 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a January 2013 Central Office hearing in Washington, DC before the undersigned Veterans Law Judge.  Her spouse also provided testimony.  The Veteran also had an opportunity to provide testimony at a formal hearing at the Albuquerque, New Mexico RO in March 2012.  Transcripts of both hearings have been associated with the record.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds there is ambiguity as to the actual service dates of the Veteran.  Active military, naval, or air service includes active duty, and any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  As noted in the Introduction, the Veteran had active service from September 1985 to February 1986 in the United States Navy, but asserts that she had additional periods of ACDUTRA, which continued through at least 2004, if not 2007.  See Hearing Testimony, 4, 5.  Presently, is unclear as to what dates the Veteran completed ACDUTRA.  Before adjudication of the issues can proceed, it is of paramount importance that all of the Veteran's active service is verified.

Furthermore, the Board believes there are outstanding private treatment records based on the Veteran's testimony that would be relevant to her service connection claims.  The Veteran testified that she would go to doctor's visits through TRICARE when discouraged from using military doctors.  See Hearing Testimony, 17.  Although the Veteran has submitted treatment records from TRICARE, which she believes to be pertinent, the Board would like an opportunity to review all available TRICARE records, especially those during established periods of ACDUTRA to assist in its efforts in adjudication the Veteran's service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department agency (National Personnel Records Center and Department of the Navy, Naval Reserve Personnel Center) to (a) obtain personnel records, and (b) verify the dates of the Veteran's periods of ACDUTRA while in the Navy Reserves.  The search for records should be made in the Veteran's maiden name and her married name, as noted on the first page of this decision.  If no records are available, a response to that effect is required and should be documented in the file, and the Veteran must be notified.

2.  Have the Veteran identify and provide requisite authorizations needed to search for the TRICARE treatment records. The Veteran has received treatment from the Family Practice Clinic, Naval Hospital located in Jacksonville, Florida through TRICARE.  Since she testified that she moved around quite often during her nearly 20 year reservist career, there may be other treatment sources not already identified in the record.  

Then, obtain relevant TRICARE treatment records covering the period from September 1985 to the present and associate those documents with the claims file. All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the Veteran must be notified. 

3.  After the above development has been accomplished to the extent possible, review the expanded record, and determine whether additional assistance is warranted, such as providing VA examination(s).

4. Then, re-adjudicate the Veteran's claims.  Should the disposition remain less than favorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



